United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1689
Issued: February 21, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 6, 2019 appellant filed a timely appeal from a May 6, 2019 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed from
OWCP’s last merit decision, dated November 2, 2017, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On September 12, 2017 appellant, then a 49-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on September 9, 2017 she sustained an injury to her right lower
1

5 U.S.C. § 8101 et seq.

back while in the performance of duty. She explained that, after placing a package on a customer’s
porch, she felt a sharp pain on the right side of her lower back. On the reverse side of the claim
form appellant’s supervisor noted that it was “unknown” whether she was injured while in the
performance of duty. Appellant stopped work on September 9, 2017 at 7:00 a.m. and returned on
September 10, 2017.
In a September 11, 2017 medical note, Deldra Bolton, a nurse practitioner, provided that
appellant was seen that day and could return to work on September 14, 2017.
In a September 12, 2017 statement, appellant indicated that on September 9, 2017 she was
delivering a package that she placed on a customer’s front porch, when she felt a sharp pain on the
lower right side of her back. She slowly made her way back to her long-life vehicle (LLV) and
took a couple of minutes to adjust before completing the remaining three hours of her deliveries.
When she returned to the station, appellant clocked out as there were only two minutes remaining
in her shift and she was told she had to be off by 7:00 p.m. She used over-the-counter medication
to alleviate her pain, but indicated that it did not help her condition. Appellant noted that she
sought treatment on September 11, 2017 where x-rays were performed and she was informed that
she had a slipped disc on a top nerve that was causing her pain.
In an authorization for examination and/or treatment (Form CA-16) of even date,
appellant’s customer services manager, A.R., checked a box to indicate there was doubt as to
whether her condition was caused by an injury in the performance of duty.
In a September 22, 2017 diagnostic report, Dr. Clint Waggoner, Board-certified in
diagnostic radiology, performed a magnetic resonance imaging (MRI) scan of appellant’s lumbar
spine. The MRI scan revealed multilevel discogenic degenerative changes, most significant at L5S1 with right paracentral disc herniation that effaces the existing S1 nerve root on the right. In a
medical note of even date, Dr. Perry Savage, a Board-certified orthopedic surgeon, diagnosed
appellant with other intervertebral disc displacement in the lumbar region and identified
September 9, 2017 as the date of injury. He provided that she was unable to return to work.
In a development letter dated October 2, 2017, OWCP informed appellant that the evidence
of record was insufficient to establish her traumatic injury claim. It noted that the evidence of
record was insufficient to establish that she actually experienced the incident alleged to have
caused her injury and no diagnosis of any condition related to her injury was provided. OWCP
provided a questionnaire seeking further information related to the September 9, 2017 employment
incident. It afforded appellant 30 days to submit the necessary evidence.
OWCP received additional evidence. In a September 16, 2017 medical note, Dr. Savage,
indicated that appellant could return to work with restrictions consistent with light work and sitting
50 percent of her shift. He also noted that she was unable to deliver mail.
In medical reports dated September 18 and 22, 2017, Dr. Savage noted that appellant
presented with pain in the lower back due to a September 9, 2017 injury at work where she placed
a package on a porch and felt a sharp pain in her right lower back as she bent over and raised up.
He observed tenderness around her midline and paraspinal area and limited lumbar flexion,
extension, and rotation on examination. Dr. Savage also noted that a review of appellant’s

2

diagnostic studies revealed a right-sided disc herniation and provided an impression of an
intervertebral disc displacement in her lumbar region.
By decision dated November 2, 2017, OWCP denied appellant’s traumatic injury claim,
finding that the evidence submitted was insufficient to establish the factual component of fact of
injury because she failed to provide the time the employment incident occurred as she did not
respond to the questionnaire. It explained that, although she reported the date and place of the
alleged injury, “[t]he time the incident happened was needed to determine whether or not [she]
was in the performance of duty on the date and time the incident actually occurred.” OWCP
concluded, therefore, that the requirements had not been met to establish an injury as defined under
FECA.
OWCP continued to receive evidence. In a September 12, 2017 statement, the supervisor,
A.R., explained that appellant reported that she had an incident on September 9, 2017. She asked
appellant if she delivered the package by squatting at the knees or if she bent over at the waist and
that appellant replied that she bent at the waist. A.R. also indicated that an onsite investigation
was not performed because the incident was not reported at the time it occurred.
In a September 14, 2017 investigation interview form, appellant indicated that she was
injured lifting the back door of her LLV to take a package to a back porch. She also explained that
she did not report the incident on September 9, 2017 because her supervisor was rushing everyone
out of the office when she returned.
A September 18, 2017 x-ray of appellant’s lumbosacral spine showed narrowing with
degenerative changes of the facet joints at multiple levels with an impression of other intervertebral
disc displacement in her lumbar region.
In an October 5, 2017 e-mail, A.R. again recounted the history of appellant reporting her
alleged September 9, 2017 injury. She indicated that, per appellant’s response to a question, she
did not use the proper bending/squatting techniques when delivering the package. A.R. also
provided information indicating that the weight of the package in question weighed two pounds
and three ounces and was delivered at 3:08 p.m. central time (CT).
In a November 6, 2017 medical report, Dr. Savage again noted appellant’s lower back pain
and explained appellant’s options for further treatment.
In a February 14, 2018 letter, A.M., a postal service health and resource management
specialist, controverted appellant’s claim, noting that appellant provided two different causes of
injury. She explained that appellant’s Form CA-1 and medical records provided that she injured
herself placing a package on a customer’s front porch. However, in appellant’s investigation
interview she provided that she injured herself when she took the box out of the back of her LLV
by lifting its back door.
In a February 15, 2018 medical report, Dr. Savage provided procedure notes detailing his
administration of an interlaminar epidural steroid injection at L5-S1 in order to treat appellant’s
lumbar spondylosis and degenerative disc disease.

3

In a March 17, 2019 letter, received by OWCP on March 18, 2019, appellant requested
reconsideration of OWCP’s November 2, 2017 decision. She explained that, since her injury, she
has not been able to lift over 15 pounds and has experienced pain and numbness in her lower back
and legs. Attached to her reconsideration request, appellant provided medical reports dated from
February 9, 2018 to January 25, 2019 from Dr. Savage detailing his treatment of her for lower
back conditions.
In an April 11, 2019 statement, appellant noted that she was not made aware of the reason
her claim was denied until March 27, 2019. She explained that the box she delivered on
September 9, 2017 was very large and heavy and that she could not remember if the delivery was
scanned properly after nearly two years. Appellant provided that she did not remember making a
statement in her investigation interview that she delivered the package to a back porch or that the
package was two pounds. She also provided that the reason she did not report her injury the same
day was because no one was at the supervisor’s desk when she returned to the station.
By decision dated May 6, 2019, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.2 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.3 The one-year period for requesting reconsideration begins
on the date of the original OWCP decision, but the right to reconsideration within one year also
accompanies any subsequent merit decision on the issues, including any merit decision by the
Board.4 Timeliness is determined by the document receipt date (i.e., the “received date” in
OWCP’s integrated Federal Employees’ Compensation System [iFECS]).5 The Board has found
that the imposition of the one-year limitation does not constitute an abuse of the discretionary
authority granted OWCP under section 8128(a) of FECA.6
OWCP may not deny an application for review solely because the application was not
timely filed. When an application for review is untimely filed, it must nevertheless undertake a
limited review to determine whether the application demonstrates clear evidence of error.7 OWCP
regulations and procedures provide that OWCP will reopen a claimant’s case for merit review,

2

5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
3

20 C.F.R. § 10.607(a).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4a (February 2016).

5

Id. at Chapter 2.1602.4(b) (February 2016).

6

See R.L., Docket No. 18-0496 (issued January 9, 2019).

7

See 20 C.F.R. § 10.607(b); G.G., Docket No. 18-1074 (issued January 7, 2019).

4

notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the claimant’s
application for review demonstrates clear evidence of error on the part of OWCP.8
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflicting medical opinion or establish a clear procedural
error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.9 The Board
notes that clear evidence of error is intended to represent a difficult standard.10 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error.11 It is not enough merely to establish that the evidence could
be construed so as to produce a contrary conclusion.12 This entails a limited review by OWCP of
the evidence previously of record and whether the new evidence demonstrates clear error on the
part of OWCP.13 In this regard, the Board will limit its focus to a review of how the newly
submitted evidence bears on the prior evidence of record.14 The Board makes an independent
determination as to whether a claimant has demonstrated clear evidence of error on the part of
OWCP.15
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
An application for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.16 As appellant’s March 17, 2019 request for reconsideration
was not received until March 18, 2019, more than one year after the issuance of OWCP’s last merit
decision dated November 2, 2017, it was untimely filed. Consequently, she must demonstrate
clear evidence of error by OWCP in its November 2, 2017 decision.17
The Board further finds that appellant’s reconsideration request failed to demonstrate clear
evidence of error on the part of OWCP in its last merit decision. On appeal appellant explained
8

Id. at § 10.607(b); Federal (FECA) Procedure Manual, supra note 7 at Chapter 2.1602.5(a) (February 2016).

9

G.G., supra note 7.

10

M.P., Docket No. 19-0200 (issued June 14, 2019); R.L., supra note 6.

11

E.B., Docket No. 18-1091 (issued December 28, 2018).

12

J.W., Docket No. 18-0703 (issued November 14, 2018).

13

P.L., Docket No. 18-0813 (issued November 20, 2018).

14

D.G., 59 ECAB 455 (2008); A.F., 59 ECAB 714 (2008).

15

W.R., Docket No. 19-0438 (issued July 5, 2019); C.Y., Docket No. 18-0693 (issued December 7, 2018).

16

20 C.F.R. § 10.607(a).

17

Id. at § 10.607(b); S.M., Docket No. 16-0270 (issued April 26, 2016).

5

that she was not made aware of the reason her claim was denied until March 27, 2019. However,
the record reflects that the November 2, 2017 notice of decision was mailed to the correct address
of record and was not returned as undeliverable.18 The Board has held that, in the absence of
evidence to the contrary, a letter properly addressed and mailed in the ordinary course of business
is presumed to have been received. This is known as the mailbox rule.19 Accordingly, without
evidence to the contrary, the November 2, 2017 notice of decision is presumed to have arrived at
appellant’s mailing address.
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to demonstrate clear
evidence of error.20 The remaining evidence and argument appellant submitted failed to raise a
substantial question concerning the correctness of OWCP’s decision.21 The Board notes that
OWCP denied her traumatic injury claim on a factual basis, finding that she failed to establish the
time at which the September 9, 2017 employment incident occurred. Appellant submitted
statements in which she discussed the incident and discounted the September 14, 2017
investigation interview.
The Board notes, however, that appellant did not explain how this argument raised a
substantial question as to the correctness of OWCP’s November 2, 2017 decision. Appellant
submitted a number of documents, in support of her reconsideration request, including e-mails and
letters sent by appellant’s manager who discussed issues with her statements and provided
information concerning the weight of the delivered package and time of delivery. The Board finds
that, A.R.’s evidence is insufficient to establish clear evidence of error as it does not show that
OWCP’s denial of the claim on the factual basis was erroneous or raise a substantial question as
to the correctness of OWCP’s determination that appellant did not establish fact of injury.22 The
Board has held that the term clear evidence of error is intended to represent a difficult standard.23
As such, the Board finds that this evidence is insufficient to show clear evidence of error in
OWCP’s November 2, 2017 decision.
Appellant also submitted medical evidence dated from September 16, 2017 to January 25,
2019 from Dr. Savage detailing his treatment of appellant for lower back pain. The Board notes,
however, that the submission of this medical evidence does not establish clear evidence of error in
OWCP’s November 2, 2017 decision. The underlying issue of this case is not medical in nature.

18

K.F., Docket No. 18-0839 (issued November 19, 2018).

19

See A.J., Docket No. 18-0830 (issued January 10, 2019); see also R.M., Docket No. 14-1512 (issued October 15,
2014); V.M., Docket No. 06-0403 (issued December 15, 2006).
20

Supra note 9.

21

See P.T., Docket No. 18-0494 (issued July 9, 2018).

22

See P.O., Docket No. 13-0092 (issued April 4, 2013).

23

Supra note 10.

6

Rather, it is factual in nature because appellant’s traumatic injury claim was denied due to her
failure to establish fact of injury.
The Board finds that appellant’s request for reconsideration does not show on its face that
OWCP committed error when it found in its November 2, 2017 decision that appellant failed to
establish fact of injury. For these reasons, OWCP properly determined that appellant did not
demonstrate clear evidence of error in that decision.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the May 6, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 21, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

